By the Court, Gridley, J,
It is not denied by the counsel for the plaintiffs, that more than twenty years of adverse possession had elapsed, when this action was commenced. The title and possession accrued to the father of the plaintiffs, on, or very soon after, the 31st day of December, 1827; and the present action was commenced on one of the last days of March, 1849, The time, therefore, though sufficient to bar an action of ejectment proper, is not enough to bar an action of ejectment which is brought in the lieu of a writ of right.
I. This action is brought in the place of a writ of right. By the 45th section of the act relating “ to the commencement of suits,” &c. it is enacted “ that the provisions of the preceding articles shall not apply to any cases where the right of action shall have accrued or the right of entry shall exist, before the time when this chapter takes effect as a law; but the same shall remain subject to the laws now in force.” (2 R. /S'. 300, § 45.) The revised statutes also declare in what cases the action of ejectment will lie. The second section of the act concerning ejectments (2 R. /S'. 303) provides that “ it may be brought in the same cases in which a writ of right may now be brought by law, to recover lands, tenements and hereditaments, and by any person claiming an estate therein, in fee or for life, either as heir devisee or purchaser.” This section substitutes the action of ejectment for a writ of right, in cases where the writ of right was absolute and the action of ejectment took its place. But the 5th section of the act relating to the time of commencing actions for real property (2 R. S. 293) declares that no such action shall be maintained “ unless it appear that the plaintiff, his ancestor, predecessor or grantor was seised or possessed of the premises in question within twenty years before the commencement of the suit.” It now becomes important to see whether the 45th section before cited, applies to the case under consideration. For if it does not, then the limitation of the revised stat*293utes is a conclusive bar to the action. It is argued that the right of action can not be said to have accrued to the present plaintiff, till the death of Doctor Fosgate, which was after the year 1830. The present plaintiffs are his children, and the statute does not read that the action shall have accrued to them, or the right of entry shall exist in their favor, but that the provisions shall not apply “ to cases where the right of action shall have accrued” or the right “ of entry shall exist” before the time when this chapter became a law. The right of action existed in favor of the ancestor of the plaintiffs in 1827, and was in full force when this portion of the revised statutes became the law of the land. The case is left then as if this were an action of writ of right, commenced before the revised statutes took effect as a law, and therefore requiring twenty-five years of adverse possession to operate as a bar. (See McCormick v. Barns, 10 Wend. 104; Cole v. Irvine, 6 Hill, 639.) The right of action existed in full force when Dr. Fosgate died. At his death the estate descended to the plaintiffs who are his heirs; and by the common law they could recover on the seisin of their ancestor. The writ of right being abolished by statute, the action of ejectment lies to recover the premises, as a substitute for that writ.
II. The plaintiffs seeking to recover as demandants in a writ of right, it is indispensable that they should prove a seisin in themselves or their ancestors within twenty-five years. And this, the defendants’ counsel argues, includes an actual possession by taking the esplees. The esplees embrace the “ products which the land yields, as the hay of the meadows, the herbage of the pasture land, corn of the arable land, rents, services, &c.” (2 Jac. Law Dict. 433.) Therefore if the demandant show a possession by his servant or his tenant, he proves a sufficient possession. Now the evidence in the case shows that Bela Fosgate, the father of the plaintiffs, occupied the premises in question with his family, under a warranty deed bearing date March 16, 1813, executed by John Suiter, who is admitted to be the true source of title. This possession by Fosgate was continued down as late as 1820. The defendants claim under a deed given on a sale under a judgment in the case of John O. Ryan v. John Suiter, *294docketed the 16th day of October, 1823. The sheriff’s deed was executed to Ralph Merry, December 31,1825. At what time Merry entered does not distinctly appear. It is probable however that he entered soon after the date of his deed. In the absence of evidence it would not be inferred that he entered in a hostile character before that time. By the 8th section of the act before referred to, (2 R. S. 293, § 8,) it is enacted “ that in every action for the recovery of real estate or the possession thereof, the person establishing a legal title to the premises shall be presumed to be possessed thereof within the time required by law. And the occupation of the premises by any other person shall be deemed to have been under and in subordination to the legal title, unless it appear that such premises have been held and possessed adversely to such legal title for twenty years before the commencement of the suit.” How, notwithstanding this provision may be subject to the exception contained in the 45th section, yet this is an enactment expressing the result of the decisions at common law. (See 3 R. S. 699, note, and cases cited by the revisers.) If then these premises were in the possession of any third person before Merry entered, (of which there is no evidence) such third person will be presumed to have been in possession under the title of Bela Fosgate.
Again; Bela Fosgate was seised and actually possessed of the premises till 1820. Does his seisin cease when he moves off and leaves the premises vacant 1 or does it continue until he is disseised ? This question is answered by the case of The Proprietors of the Kennebec Purchase v. John Springer, (4 Mass. Rep. 416.) In that case the demandants proved title and possession of the premises in 1769; and that one James Springer entered on the lot in 1775, and fenced a small part of the lot and took actual possession of the part so fenced off. In 1792, he conveyed the premises to the tenant by a quit-claim deed. Chief Justice Parsons says, “ The law on this subject is very well settled. When a man is once seised of land, his seisin is presumed to continue till a disseisin is proved. The demand-ant proved a title and seisin in 1769. This seisin must be presumed to continue till they were disseised.” In this case it was *295held that the tenant gained no right to the land, any farther than the actual possession extended. So in this case Bela Fosgate had title and seisin in these premises in 1820, and that seisin continued till he was disseised ; which did not occur (so far as the evidence shows) till Merry took possession under his deed. That was an adverse possession, under a claim of right. But while the premises remained vacant, or were occupied by the tenant of Fosgate, his seisin continued.
III. There must be a new trial, however, on the ground that improper evidence was admitted on the trial. There is no authority for the admission of a newspaper printed at Auburn, Hew-York, (where the plaintiffs reside,) on evidence of the death of Walter Fosgate in Texas. There should have been legitimate evidence of this man’s death, and that he died without issue. There was no difficulty in proving both the facts, if they were true, by executing a commission and examining the widow of Walter Fosgate.
IY. It appeared on the trial that the individual defendants were in possession of separate rooms in a dwelling house on the premises, and of separate parcels of land, as tenants of the company ; and that the company were in possession of only that part of the lands over which their canal flowed. After the evidence was closed the .counsel for the defendants insisted that the plaintiffs should elect against which of the defendants they would proceed, and that a verdict be rendered in favor of the other defendants. This proposition was overruled, and a general verdict taken against all. This was in violation of the enactment, (2 R. S. 307, § 29,) that where “the action is against several defendants, if it appear on the trial that any of them occupy distinct parts in severalty or jointly, and that other defendants possess other parcels in severalty, the plaintiff shall elect at the trial against which he will proceed, and a verdict shall be rendered in favor of the defendants against whom the plaintiff does not proceed.” This provision was intended to prevent the uniting of a number of separate suits in one. When the occupation is joint, then the verdict is general. But when the possession is several, each relying on a separate title and a separate defense, it would *296fee just as proper to allow a party to sue half a dozen defendants on as many promissory notes, as to allow him to recover against half a dozen tenants of as many pieces of land. Again, the recovery must be against one, of the piece of land of which he is possessed, and against another, for the piece of land he is possessed of, and so on. The practice adopted by the justice, on the trial, would lead to trying several matters in one suit which naturally belong to separate suits. (2 John. 438.) There is no necessity for interpreting the 98th section of the code of 1848, or the 118th section of the code of 1849, so as to reach this case.(a)
In the controversy with the hydraulic company, as to the land on which their canal passes (and that is all of which they are possessed,) the other defendants are not interested. Again; as to all the tenants, they may say that they are not tenants of the freehold. (14 Petersdorff, 313, note.) There is no repeal of the provision of the revised statutes, unless by implication; and the implication must be very strong to alter the practice so as to enable a party to try half a dozen actions of ejectment in one suit. The rules of pleading in the code have not been adverted to as affecting this question, and I have not examined whether the facts should have been set up in the answer or not.
There must be a new trial.
. Hew trial granted.

 These sections are as follows: “ Any person may he made a party defendant, who has an interest in the controversy, adverse to the plaintiff.” (Code of 1848, § 98.) “ Any person may he made a defendant who has or claims an interest in the controversy, adverse to the plaintiff, or who is a necessary party to a complete determination or settlement of the question involved therein.” (Code of 1849, § 118.)